DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 10/26/2020 has been received and reviewed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatton (US 20080238110).
Regarding claim 1, Hatton discloses:
A pull handle structure (fig 1), being characterized in comprising: a carrier (22) being configured to mount on a first object (body of a case; see paragraph 0019) and having a hole portion (20); a pull handle (40) being movably assembled to the carrier (compare figs 3 and 4); and a limiting section (58; 30) being located on the pull handle (see fig 4) to connect to, interfering with or engaging with a second object (14a, figs 1 and 3); wherein the second object having a corresponding limiting section (14) for extending through the hole portion to 


    PNG
    media_image1.png
    430
    472
    media_image1.png
    Greyscale



Regarding claim 2, Hatton discloses:

Regarding claim 3, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the limiting section being extended through the hole portion to engage with and limit the corresponding limiting section (fig 1), the limiting section includes a head portion (top half -horizontally- of 58) and a neck portion (bottom half -horizontally- of 58), the head portion being extended through the widened passage section of the corresponding limiting section, the neck portion being extended through the narrowed locating section of the corresponding limiting section (see fig 3).
Claim 4 is rejected as applied to claim 1 above.
Claim 5 is rejected as applied to claim 2 above.
Claim 6 is rejected as applied to claim 3 above.
Claim 7 is rejected as applied to claim 1 above.
Regarding claim 8, Hatton discloses:
A pull handle structure (fig 1), being characterized in comprising a carrier (22) and a pull handle (40); the pull handle being movably assembled to the carrier (compare figs 3 and 4); and the carrier being configured to mount on a first object (body of a case; see paragraph 0019); wherein the carrier includes a limiting section (58; 30) to connect to, interfering with or engaging with a corresponding limiting 30section (14) of a second object (14a, figs 1 and 3).
Claim 9 is rejected as applied to claim 1 above.
Claim 10 is rejected as applied to claim 3 above.
Claim 11 is rejected as applied to claim 1 above.
Claim 12 is rejected as applied to claim 3 above.
Regarding claim 13, Hatton discloses:
The pull handle structure as claimed in claim 8, wherein the limiting section includes a widened passage section (top half -horizontally- of 58) and a narrowed locating section (bottom half -horizontally- of 58) communicably connected to the widened passage section.
Claim 14 is rejected as applied to claim 2 above.
Claim 15 is rejected as applied to claim 13 above.
Claim 16 is rejected as applied to claim 2 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675